[Cite as R.D. v. D.D., 2019-Ohio-1390.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

R. D.                                                C.A. No.       18CA0051-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
D. D.                                                COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   18DV0102

                                 DECISION AND JOURNAL ENTRY

Dated: April 15, 2019



        SCHAFER, Presiding Judge.

        {¶1}     Respondent-Appellant, D.D, appeals judgment of the Medina County Court of

Common Pleas. For the reasons that follow, this Court affirms.

                                                I.

        {¶2}     On May 15, 2018, R.D. filed a petition for a domestic violence civil protection

order against her husband, D.D. In the petition, R.D. sought relief for herself and on behalf of

the parties’ three children. A magistrate issued an ex parte civil protection order, and the matter

was set over for a full hearing. On May 31, 2018, the magistrate granted the petition and entered

the civil protection order and the trial court adopted the order that same day. D.D. did not file

objections to the magistrate’s decision, but instead filed his appeal raising three assignments of

error for our review. For ease of discussion, we consolidate D.D.’s assignments of error.
                                                   2


                                                  II.

                                       Assignment of Error I

          The trial court erred as a matter of law and abused its discretion in finding
          by a preponderance of the evidence that [R.D] or [R.D.]’s family or
          household members are in danger or have been a victim of domestic violence
          or sexually oriented offenses as defined in R.C. 3113.31(A) committed by
          [D.D].

                                      Assignment of Error II

          The trial court’s decision to grant [R.D.]’s petition for a domestic violence
          civil protection order which named as protected persons [R.D] and her three
          children is against the manifest weight of the evidence.

                                      Assignment of Error III

          The trial court erred and abused its discretion in expanding the scope of the
          domestic violence civil protection order to preclude [D.D.] from possessing,
          using, carrying, or obtaining any deadly weapon and from using or
          possessing alcohol or illegal drugs.

          {¶3}   D.D. challenges both the sufficiency and the manifest weight of the evidence

supporting the trial court’s decision to grant the civil protection order. He also argues that the

trial court abused its discretion by including in the order a restriction on deadly weapons and

prohibition that D.D. not abuse alcohol or illegal drugs. Unfortunately, because D.D. did not

adhere to the procedural requirements of Civ.R. 65.1, we are unable to address the merits of his

appeal.

          {¶4}   Civ.R. 65.1 applies to special statutory proceedings, such as this petition for a

protection order pursuant to R.C. 3113.31. According to Civ.R. 65.1(F)(3)(d)(i) “[a] party may

file written objections to a court’s adoption, modification, or rejection of a magistrate's denial or

granting of a protection order after a full hearing, or any terms of such an order, within fourteen

days of the court's filing of the order.” The rule also states that
                                                 3


       an order entered by the court under division (F)(3)(c) or division (F)(3)(e) of this
       rule is a final, appealable order. However, a party must timely file objections to
       such an order under division (F)(3)(d) of this rule prior to filing an appeal, and
       the timely filing of such objections shall stay the running of the time for appeal
       until the filing of the court’s ruling on the objections.

(Emphasis added.) Civ.R. 65.1(G).

       {¶5}    Our review of the record reveals that D.D. did not file timely objections to the

court’s adoption of the magistrate’s granting of the civil protection order, as required by Civ.R.

65.1(G), prior to instituting this appeal. Despite the trial court’s indication that the protection

order was a final appealable order, D.D. was not excused from complying with the procedural

requirements of Civ.R. 65.1 to file timely objections.       J.Y. v. J.Y., 9th Dist. Medina No.

17CA0037-M, 2018-Ohio-3522, ¶ 5. Consequently, we decline to address the merits of this

appeal. See id.

       {¶6}    D.D.’s assignments of error are overruled.

                                                III.

       {¶7}    D.D.’s assignments of error are overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.



                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



CARR, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

GERALD D. PISZCZEK, Attorney at Law, for Appellant.

R. D., pro se, Appellee.